 

 

 

 

 

Case 7:19-cv-00169 Document 1-1 Filed on 05/10/19 in TXSD Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
AT McALLEN

SAN JUANITA GARCIA,

Movant,

)
)
)
)
V. )
)
UNITED STATES OF AMERICA, )

)

)

Respondent.

 

USDC Case No. 7:19-cv-

USDC Case No. 7:17-cr-1288-2

Hon. Randy Crane
United States District Judge

PRO SE MEMORANDUM OF LAW IN SUPPORT
OF MOTION TO VACATE, SET ASIDE OR CORRECT A FEDERAL

 

SENTENCE OR CONVICTION PURSUANT TO 28 U.S.C. §2255

[Return Date to be Fixed by the Court]

COMES NOW SAN JUANITA GARCIA, Movant pro se, in the above

styled and numbered cause, and respectfully submits this Memorandum of

Law in support of the Motion to Vacate pursuant to 28 U.S.C. §2255, and

would show the Court the following facts, circumstances, and points of law.

I. Introduction

Mrs. Garcia asks this Honorable Court to grant an out-of-time appeal,

reinstate the criminal judgment on the docket, and file a notice of appeal on
 

 

 

 

 

 

 

Case 7:19-cv-00169 Document 1-1 Filed on 05/10/19 in TXSD Page 2 of 16

behalf of Mrs. Garcia, based on former counsel’s ineffective assistance in
failing to adequately consult with her on her appellate rights, following
imposition of a lengthier sentence than Mrs. Garcia expected, based on former

counsel’s assessment of the sentencing consequences of the plea she accepted.

II. Jurisdiction

Pursuant to 28 U.S.C. §2255, “[a] prisoner in custody under sentence of
a court established by Act of Congress claiming the right to be released upon
the ground that the sentence was imposed in violation of the Constitution or
laws of the United States, ... or is otherwise subject to collateral attack, may
move the court which imposed sentence to vacate, set aside, or correct
sentence.” Mrs. Garcia so moves this Court on grounds that she was denied
the effective assistance of counsel by former counsel's failure to adequately

consult with her on her appellate rights.
 

 

 

Case 7:19-cv-00169 Document 1-1 Filed on 05/10/19 in TXSD Page 3 of 16

III. Review Standards

A motion for relief under §2255 follows the procedures established by
the “Rules Governing Section 2255 Cases in the United States District Courts”
(“Rules”). The text of 2255 states that “[u]nless the motion and the files and
records of the case conclusively show that the prisoner is entitled to no relief,
the court shall cause notice thereof to be served on the United States attorney,
grant a prompt hearing thereon, determine the issues and make findings of
fact and conclusions of law with respect thereto.”’ Similarly, the Rules dictate
that, upon initial consideration by the assigned District Judge, a §2255 motion
should be dismissed only “if it plainly appears from the motion, any attached
exhibits, and the record of prior proceedings that the moving party is not
entitled to relief.” In all other cases, “the judge must order the United States
attorney to file an answer, motion, or other response within a fixed time, or

to take action the judge may order.”’ The Rules authorize, where appropriate

 

, 28 U.S.C. §2255 (emphasis added).
> Rule 4(b) (emphasis added).

3 Id.
Case 7:19-cv-00169 Document 1-1 Filed on 05/10/19 in TXSD_ Page 4 of 16

and by order of the Court, discovery proceedings, an expansion of the record,
and an evidentiary hearing.

Subsequent to the “Preliminary Review” stage set out in Rule 4, the
ultimate legal standard for motions brought pursuant to §2255 is prescribed

by statute:

If the court finds that . . . the sentence imposed was not
authorized by law or otherwise open to collateral attack, or
that there has been such a denial or infringement of the
constitutional rights of the prisoner as to render the
judgment vulnerable to collateral attack, the court shall
vacate and set the judgment aside and shall discharge the
prisoner or resentence him or grant him a new trial or
correct the sentence as may appear appropriate.*

 

* 28 ULS.C. §2255.
Case 7:19-cv-00169 Document 1-1 Filed on 05/10/19 in TXSD Page 5 of 16

IV. Grounds for Relief
A. Ground One:
Mrs. Garcia was Deprived of the Effective Assistance of Counsel by

Counsel’s Failure to Adequately Consult with Her Concerning Her
Appellate Rights

[1]. The Applicable Standard

The Sixth Amendment guarantees criminal defendants the right to
“reasonably effective” legal assistance, both at trial and on appeal. Strickland
v. Washington, 466 U.S. 668, 687 (1984). To establish a claim for ineffective
assistance of counsel, amovant must satisfy the “now-familiar” Strickland test
and demonstrate that: (1) her attorney’s representation “fell below an
objective standard of reasonableness”; and (2) she was prejudiced by her
counsel’s deficient performance. Roe v. Flores-Ortega, 528 U.S. 470, 476-77
(2000) (quoting Strickland, 466 U.S. at 687-88). A movant’s failure to satisfy
either prong of the Strickland test is generally fatal to her claim. Strickland, 466
U.S. at 700; see United States v. Bejarano, 751 F.3d 280, 285 (5th Cir. 2014).

Where a movant does not specifically direct her attorney to file an

appeal, as in this case, her attorney may perform deficiently by failing to
Case 7:19-cv-00169 Document 1-1 Filed on 05/10/19 in TXSD_ Page 6 of 16

adequately consult with her regarding an appeal. See, e.g., Flores-Ortega, 528
U.S. at 478 (“In those cases where the defendant neither instructs counsel to
file an appeal nor asks that an appeal not be taken, we believe the question
whether counsel has performed deficiently by not filing a notice of appeal is
best answered by first asking a separate, but antecedent, question: whether
counsel in fact consulted with the defendant about an appeal.”); Lopez-Lara v.
United States, Civil Action No. B-13-178, 2014 WL 11531891, at *11 (S.D. Tex.
Aug. 7, 2014) (explaining that the court was required to determine whether
movant’s attorney had a duty to consult regarding an appeal, despite
movant’s failure to ask his attorney to file an appeal). “In this context,
‘consult’ means that counsel tendered advice about the advantages and
disadvantages of appealing and made a ‘reasonable effort to discover’ the
defendant’s wishes on the issue.” United States v. Calderon, 665 F. App'x 356,
364 (5th Cir. 2016). “[T]here is no mechanical rule that consultation must
always follow sentencing, but counsel’s cursory discussion before sentencing

[does] not compensate for the complete failure to mention the possibility of
 

Case 7:19-cv-00169 Document 1-1 Filed on 05/10/19 in TXSD Page 7 of 16

appeal after sentencing.” Esquivel v. United States, No. 3:15-cv-553-D-BN, 2016
WL 6902150, at *5 (N.D. Tex. Oct. 3, 2016) (quoting United States v. Pham, 722
F.3d 320, 324 n.16 (5th Cir. 2013) ) (emphasis in original) (internal quotation
marks omitted). Additionally, the Supreme Court has noted that “district
courts would find a duty to consult ‘in the vast majority of cases.’ ” Pham, 722
F.3d at 324.

The first Strickland prong, known as the “performance” prong, “begins
with the question whether counsel ‘consulted’ with the defendant regarding
an appeal.” Id. at 323 (quoting Flores-Ortega, 528 U.S. at 478). Where an
attorney fails to consult with a client regarding an appeal, “then the question
is whether that failure was unreasonable because it breached the duty to
consult.” Id. at 324; see also Flores-Ortega, 528 U.S. at 478 (explaining that even
where an attorney “has not consulted with the defendant, the court must in
turn ask a second, and subsidiary, question: whether counsel’s failure to
consult with the defendant itself constitutes deficient performance”). An

attorney “has a constitutionally imposed duty to consult with the defendant
Case 7:19-cv-00169 Document 1-1 Filed on 05/10/19 in TXSD Page 8 of 16

about an appeal when there is reason to think either (1) that a rational
defendant would want to_ appeal (for example, because there are
non-frivolous grounds for appeal), or (2) that this particular defendant
reasonably demonstrated to counsel that he was interested in appealing.”
Pham, 722 F.3d at 324 (quoting Flores-Ortega, 528 U.S. at 480). The court must
assess an attorney’s duty to consult “in light of ‘all the information counsel
knew or should have known,’ ” Id. (quoting Flores-Ortega, 528 U.S. at 480).
“Whether the conviction followed a trial or a guilty plea is ‘highly relevant,’
although not determinative, as is whether the defendant waived his right to
appeal and whether he received a sentence for which he bargained.” Id.
(quoting Flores-Ortega, 528 U.S. at 480).

When an attorney breaches his constitutionally-imposed duty to
consult, prejudice will not be presumed. Hurrelbrink v. United States, No.
3:14-CR-148-L-4, 2017 WL 1683663, at *2 (N.D. Tex. Mar. 27,2017), report and
recommendation adopted, No. 3:15-CV-3978-L, 2017 WL 1649965 (N.D. Tex.

May 2, 2017) (citing Flores-Ortega, 528 U.S. at 484); Esquivel, 2016 WL 6902150,
Case 7:19-cv-00169 Document 1-1 Filed on 05/10/19 in TXSD Page 9 of 16

at*4. Instead, “under Flores-Ortega, a defendant satisfies the second Strickland
prong [the “prejudice” prong] if he shows ‘that there is a reasonable
probability that, but for counsel’s deficient failure to consult with him about
an appeal, he would have timely appealed.’ ” Pham, 722 F.3d at 324 (quoting
Flores-Ortega, 528 U.S. at 484). “A reasonable probability is a probability
sufficient to undermine confidence in the outcome,” which requires a
“substantial,” not just “conceivable” likelihood of a different result. Cullen v.
Pinholster, 563 U.S. 170, 189 (2011) (quoting Strickland, 466 U.S. at 694).
“{E]vidence that there were nonfrivolous grounds for appeal or that the
defendant in question promptly expressed a desire to appeal will often be
highly relevant in making this determination.” Flores-Ortega, 528 U.S. at 485.
To establish prejudice, however, a defendant need not “demonstrate that his
hypothetical appeal might have had merit...” Id. at 486. The Fifth Circuit has
held that “Flores-Ortega applies ‘even where a defendant has waived his right
to direct appeal and collateral review.’ ” Bejarano, 751 F.3d 285 (quoting Tapp,

491 F.3d at 266).
 

Case 7:19-cv-00169 Document1-1 Filed on 05/10/19 in TXSD Page 10 of 16

[2]. Mrs. Garcia Reasonably Demonstrated That She Wished to
Appeal

Former counsel did not consult with Mrs. Garcia on the potential
benefits of appealing the sentence imposed — indeed, former counsel did not
communicate with Mrs. Garcia after her sentencing or mention an appeal at
any point during the course of the representation.” Thus, it is clear that former
counsel did not meaningfully “consult” with Mrs. Garcia regarding a possible
appeal, particularly after sentencing, where the court imposed a term of
imprisonment some three times greater than counsel’s assessment upon entry

of the guilty plea.° See Esquivel, 2016 WL 6902150, at *5 (citing Pham for

 

° See Exhibit (“EX”) #1, Declaration of San Juanita Garcia in Support
of Motion to Vacate, Set Aside or Correct a Federal Sentence or Conviction
Pursuant to 28 U.S.C. §2255, ¥6, [ attached to the contemporaneously
submitted Motion to Expand the Record] (6. After I received a much
longer sentence that I expected, Mr. Canales did not discuss the potential
benefits of appealing the sentence or meet with me to ascertain my wishes
concerning an appeal. In fact, Mr. Canales never mentioned an appeal to
me whatsoever, and I have not seen or heard from him since I was
sentenced.”).

° Compare, USSG range of imprisonment found at sentencing
[TOL=21, GRS=37-46 months] — See Minute Entry for Proceedings Held Before
Judge Randy Crane: Sentencing Held on 4/17/2018 — with USSG range of

10
Case 7:19-cv-00169 Document1-1 Filed on 05/10/19 in TXSD Page 11 of 16

proposition that cursory discussions prior to sentencing do not compensate
for failure to discuss possibility of appeal after sentencing).

Former counsel had a constitutionally imposed duty to consult with
Mrs. Garcia regarding an appeal, as (1) Mrs. Garcia's previous sentencing
expectations reasonably demonstrated to counsel that she was interested in
appealing, and (2) a rational defendant, with those same sentencing
expectations, would want to appeal. Pham, 722 F.3d at 324 (quoting
Flores-Ortega, 528 U.S. at 480). Thus, “in light of ‘all the information counsel
knew or should have known,” id., former counsel was constitutionally
required to meet with Mrs. Garcia following her sentencing to discuss the
potential benefits of appealing the lengthier sentence and to ascertain her

wishes concerning her appellate rights. This is particularly true because Mrs.

 

imprisonment founded on counsel’s advice of sentence exposure under the
plea offer [TOL=12, GRS=10-16] —See EX #1, 94 (“Mr. Canales convinced me
to accept a plea offer, which he told me would result in me being sentenced
at offense level 12. Mr. Canales explained this favorable offer to me as a
result of the reality that the prosecutors didn’t want me they wanted my
husband. I understood that this plea offer would result in a sentence of
time served which I could accept.”).

11
Case 7:19-cv-00169 Document 1-1 Filed on 05/10/19 in TXSD Page 12 of 16

Garcia’s plea agreement did not include a waiver of her appellate rights.’

Because Mrs. Garcia reasonably demonstrated an interest in appealing — and
indeed, any rational defendant, expecting a sentence of 10 to 16 months’
imprisonment, who receives a sentence of 37 months’ imprisonment could be
expected to wish to appeal — former counsel's failure to consult with her
concerning her appellate rights falls below the minimal level of competence
required of criminal defense, satisfying the performance prong of Strickland.

[3]. Prejudice

Absent former counsel’s failure to consult, there is a reasonable
probability that Mrs. Garcia would have appealed her sentence, regardless of
whether her appeal had merit. See Bejarano, 751 F.3d at 286. In Flores-Ortega,
the Supreme Court recognized that in many cases, “the performance and
prejudice prongs may overlap, [but] they are not in all cases coextensive.” 528
U.S. at 486. Thus, “although showing nonfrivolous grounds for appeal may

give weight to the contention that the defendant would have appealed,” a

 

7 See DE #38.

12
 

Case 7:19-cv-00169 Document 1-1 Filed on 05/10/19 in TXSD Page 13 of 16

defendant may also “satisfy the prejudice requirement when there are other

substantial reasons to believe that he would have appealed.” Id.

Mrs. Garcia has established prejudice based on the reality that the
sentence imposed was roughly three times greater than the sentence she
expected when she pleaded guilty. This fact suggests a reasonable probability
that Mrs. Garcia would have appealed. Moreover, Mrs. Garcia is filing the
instant pro se § 2255 motion in an effort to pursue a direct appeal of the
sentence imposed. Mrs. Garcia’s filing of this motion in conjunction with the
higher than expected sentence, is sufficient to undermine confidence in a
conclusion that, had defense counsel sufficiently consulted with her, an
appeal would not have been filed. Bejarano, 751 F.3d at 286-87; see
Flores-Ortega, 528 U.S. at 486; Esquivel, 2016 WL 6902150, at *8 (finding
petitioner demonstrated prejudice where he testified he would have directed
counsel to appeal the drug weight amounts if counsel had consulted with

him, and petitioner filed a pro se motion to reduce his sentence three months

post-sentencing); Garcia v. United States, 2:13-CV—0019, 2015 WL 9872538, at

13
 

 

 

 

Case 7:19-cv-00169 Document1-1 Filed on 05/10/19 in TXSD Page 14 of 16

*3 (N.D. Tex. Dec. 30, 2015) (finding that where an attorney does not complete
a consultation by making a reasonable effort to determine whether the
defendant wants to appeal, and the defendant demonstrates prejudice, the

defendant is entitled to an out-of-time appeal).
V. Prayer for Relief

San Juanita Garcia, having been deprived of her fundamental right to
the effective assistance of counsel, guaranteed by the Fifth and Sixth
Amendments to the United States Constitution, respectfully requests that this
Honorable Court restore those rights by granting an out-of-time appeal,
reinstating the criminal judgment on the docket, and filing a notice of appeal

on behalf of Mrs. Garcia.

Respectfully submitted this_(_ day of Moy , 2019.

SX cwmdy On Ab at Craces wW

Mrs. San Juanita Garcia, Pro Se
Register #29324-479

FCI Aliceville

P.O. Box 4000

Aliceville, AL 35442

 

14
Case 7:19-cv-00169 Document1-1 Filed on 05/10/19 in TXSD Page 15 of 16

VI. Verification
I, San Juanita Garcia, verify under penalty of perjury, pursuant to 28

U.S.C. §1746 that the foregoing is true and correct. Executed this _\_ day of

May , 2019.

an aurbke Cray CU

Mrs. San Juanita Garcia, Pro Se
Register #29324-479

FCI Aliceville

P.O. Box 4000

Aliceville, AL 35442

 

 

15
 

 

 

4

‘

Case 7:19-cv-00169 Document1-1 Filed on 05/10/19 in TXSD Page 16 of 16

AQ 243 (Rev. 01/15) Page 1

10.

Motion to Vacate, Set Aside, or Correct a Sentence
By a Person in Federal Custody

(Motion Under 28 U.S.C. § 2255)

Instructions

To use this form, you must be a person who is serving a sentence under a judgment against you in a federal court. .
You are asking for relief from the conviction or the sentence. This form is your motion for relief.

You must file the form in the United States district court that entered the judgment that you are challenging. If
you want to challenge a federal judgment that imposed a sentence to be served in the future, you should file the
motion in the federal court that entered that judgment.

Make sure the form is typed or neatly written.

You must tell the truth and sign the form. If you make a false statement of a material fact, you may be prosecuted
for perjury.

Answer all the questions. You do not need to cite law. You may submit additional pages if necessary. If you do
not fill out the form properly, you will be asked to submit additional or correct information. If you want to submit
a brief or arguments, you must submit them in a separate memorandum.

If you cannot pay for the costs of this motion (such as costs for an attorney or transcripts), you may ask to proceed
in forma pauperis (as a poor person). To do that, you must fill out the last page of this form. Also, you must
submit a certificate signed by an officer at the institution where you are confined showing the amount of money
that the institution is holding for you.

In this motion, you may challenge the judgment entered by only one court. If you want to challenge a judgment
entered by a different judge or division (either in the same district or in a different district), you must file a
separate motion.

When you have completed the form, send the original and 2 copies to the Clerk of the United States District

Court at this address:

Clerk, US District Court for the Southern District of Texas
P. O. Box 5059
McAllen, TX 78501

If you want a file-stamped copy of the petition, you must enclose an additional copy of the petition and ask the
court to file-stamp it and return it to you.

CAUTION: You must include in this motion all the grounds for relief from the conviction or sentence that .
you challenge. And you must state the facts that support each ground. If you fail to set forth all the
grounds in this motion, you may be barred from presenting additional grounds at a later date.

CAPITAL CASES: If you are under a sentence of death, you are entitled to the assistance of counsel and
should request the appointment of counsel.
